Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/450964, filed 10/14/2021.   Claims 1-14, as originally filed, are currently pending and have been considered below. Claims 1 and 10 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-14 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,189,375 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because an icon library including a plurality of annotation icons each representing an annotation shape generated by one or more specialists in the instant application would be desirable with an implementation of storing existing images with adopted annotation shape in a data repository.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an icon library that includes multiple annotation shapes in order to update database status in a data repository.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nijlunsing et al. (hereinafter Nijlunsing): U.S. Patent Application Pub. No. 2017/0365103, in view of Bocanegra Alvarez et al. (hereinafter Bocanegra): U.S. Patent Application Pub. No. 2015/0220504.
Claim 1:

Nijlunsing expressly discloses:
outputting, for display on a display device, a set of annotation icons from an icon library based on a current image displayed on the display device and/or a current annotator ([0053][0080]: providing multiple annotation tools/icons in conjunction with a current representation/image of a patient anatomy); 
displaying an annotation shape on the current image in response to selection of an annotation icon from the set of annotation icons ([0053]: presenting an user annotation input by a clinician on the current image in response to selection of an annotation icon); 
automatically adjusting the annotation shape to a match corresponding anatomical feature in the current image ([0053]: automatically adjusting the user annotation to a corresponding anatomical atlas in the current image so as to more closely align with the patient anatomy); and 
saving the current image with the adjusted annotation shape ([0087][0088]: storing the current image with the user annotation in memory).  
Nijlunsing does not explicitly disclose:
the icon library including a plurality of annotation icons each representing an annotation shape generated by one or more specialists, where the set of annotation icons is selected from the plurality of annotation icons.
Bocanegra, however, further teaches:
the icon library including a plurality of annotation icons each representing an annotation shape generated by one or more specialists, where the set of annotation icons is selected from the plurality of annotation icons ([0039][0050]: including a library of annotation shapes being selected for a visual annotation that matches a captured input).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Nijlunsing to include: the icon library including a plurality of annotation icons each representing an annotation shape generated by one or more specialists, where the set of annotation icons is selected from the plurality of annotation icons, for the purpose of providing an annotation to be tied to underlying data of an object and to be reconstructed in a proper position within the object in an efficient way, as taught in Bocanegra.
Claim 2. The method of claim 1, wherein the set of annotation icons being selected from the plurality of annotation icons based on the current image displayed on the display device and/or the current annotator includes the set of annotation icons being selected from the plurality of annotation icons based on a group of annotators to which the current annotator belongs (Nijlunsing- [0053]; Bocanegra- [0039][0050]: selecting annotation icons based on the current image).
Claim 3. The method of claim 2, wherein each annotation icon represents an initial shape, line width, and line color of the corresponding annotation (Bocanegra- [0041]: annotation icon associated with shape, line weight and color of the corresponding annotation).
Claim 4. The method of claim 1, the method further comprising, upon receiving user input requesting to adjust the annotation shape to match the corresponding anatomical feature,  adjusting the annotation shape based on the user input, and tracking the adjustments made to the annotation shape (Nijlunsing- [0092]: adjusting the annotation to match the corresponding anatomical structure by clinician’s input by means of manipulating control points).  
Claim 5. The method of claim 1, further comprising automatically updating the icon library by updating an existing annotation icon with the adjusted annotation shape in the icon library based on the traced adjustment to the adjusted annotation shape or by generating a new annotation icon in the icon library based on input received from a reviewer (Bocanegra- [0044]: updating the icon library to reflect any changes made to the initially rendered annotation).
Claim 7. The method of claim 1, wherein the annotation shape is automatically adjusted to the corresponding anatomical feature based on image segmentation, edge-detection, contour mapping, and/or the current image's variation in color, contrast, and pixel density (Nijlunsing- [0100][0101]: automatically adjusting to the corresponding anatomical structure based on edge detections of the image structure and the annotation).   
Claim 8. The method of claim 1, further comprising adjusting one or more display parameters in response to the selection of the annotation icon (Nijlunsing- [0080][0112]: adjusting the position and size of the structures of the atlas by selecting the annotation tool/icon).  
Claim 9. The method of claim 1, further comprising outputting, for display on the display device, text- and/or image-based guidelines related to the annotation icon in response to the selection of the annotation icon (Nijlunsing- figs. 7A-B: presenting image-based guidelines related to the annotation icon). 
Claim 11. The system of claim 10, wherein the user input includes a user input to a free form annotation tool (Nijlunsing- fig. 6B; [0112][0119]: including a free-form annotation tool).
Claim 12. The system of claim 10, wherein the tracked adjustments made to the annotation shape include adjustments made to a position, dimensions, rotation, geometry, and/or features of the annotation shape (Nijlunsing- [0100][0101]: adjusting to the annotation shape).  
Claim 13. The system of claim 10, wherein the instructions are further executable to output, for display on the display device, text and/or image-based guidelines related to the annotation icon in response to the selection of the annotation icon (Nijlunsing- [0092][0140]: including one or more control points on the annotation shape to adjust the shape of the anatomical structure). 
Claim 14. The system of claim 10, wherein the one or more display parameters include image contrast and/or image brightness (Nijlunsing- [0017][0033]: including a photographic image with contrast and brightness).
Claim 10:
The subject matter recited in Claim 10 corresponds to the subject matter recited in Claim 1.  Thus Nijlunsing in view of Bocanegra discloses every limitation of Claim 10, as indicated in the above rejections for Claim 1.

	Allowable Subject Matter
	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177